IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                       NOS. WR-92,513-01 THRU WR-92,513-04


                   EX PARTE MAX PATRICK SADLER, Applicant


           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. WO2-74193-M(A) IN THE 194TH DISTRICT COURT
                       FROM DALLAS COUNTY

       YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.
                                 DISSENTING OPINION

       This is a post-conviction application for writ of habeas corpus in which Applicant

seeks, among other things, an out-of-time petition for discretionary review. In November

of 2004, in open plea proceedings, he pled guilty to two instances of aggravated sexual

assault of a child and two instances of indecency with a child. On appeal, his appellate

counsel filed an Anders brief. Anders v. California, 386 U.S. 738 (1967). The court of

appeals affirmed the trial court’s judgments. Sadler v. State, Nos. 05-04-01514 through 05-

04-01817, 2005 WL 3418162, at *1 (Tex. App.—Dallas Dec. 14, 2005) (mem. op., not

designated for publication) (“We advised appellant he has a right to file a pro se response,

but appellant did not file a pro se response.”).
                                                                                   SADLER — 2

       Appellate counsel apparently failed to notify applicant of his right to file a brief of

his own in his direct appeal and failed to notify Applicant of the court of appeals disposition

of his case, and Applicant now seeks an out-of-time petition for discretionary review. 1 The

convicting court recommends we grant Applicant’s request to pursue an out-of-time

petition so that he may now make his case that there were non-frivolous issues that could

have been raised on direct appeal. Today, the Court follows that recommendation. I would

not.

       This is Applicant’s first post-conviction writ application. He has waited more than

sixteen years to argue that he was wrongly denied the ability to file a petition for

discretionary review. The time preceding the expiration of sixteen years after his conviction

was affirmed was ample time within which he should have contacted his appellate counsel

to inquire about the resolution of his direct appeal and to pursue an out-of-time petition for

discretionary review. If Applicant wanted to pursue discretionary review in this Court, he

should have acted well before now. The equitable relief of post-conviction habeas corpus

should not lie for those who “slumber on their rights.” See Ex parte Smith, 444 S.W.3d

661, 666 (Tex. Crim. App. 2014) (recognizing “the maxim the equity aids the vigilant and

not those who slumber on their rights”).

       That appellate counsel filed an Anders brief and the court of appeals thereafter

affirmed Applicant’s conviction strongly suggests that a petition for discretionary review




       1
          Although the Court of Appeals says it advised Applicant of his right to file a pro se
supplement to appellate counsel’s Anders brief, apparently it sent that advisory to the same
incorrect address that appellate counsel erroneously used. In any event, the Court today has refused
to grant Applicant’s request for an out-of-time appeal, so I need not address that aspect of his
claim.
                                                                                    SADLER — 3

would avail Applicant nothing in this case. See Sadler, 2005 WL 3418162, at *1 (“We find

nothing in the record that might arguably support the appeals.”). He has no right to such a

petition in any event. See TEX. R. APP. P. 66.2 (“Discretionary review by the Court of

Criminal Appeals is not a matter of right, but of the Court’s discretion.”). Indeed, this Court

is free to refuse any petition for discretionary review, even when it is arguable that the

lower appellate court reached the wrong result. Our discretionary review authority is more

concerned with shepherding the jurisprudence than with assuring a correct result in every

individual case. See Arcila v. State, 834 S.W.2d 357, 360 (Tex. Crim. App. 1992),

overruled on other grounds Guzman v. State, 955 S.W.2d 85, 90 (Tex. Crim. App. 1997)

(“Our principal role as a court of last resort is the caretaker of Texas law, not the arbiter of

individual applications.”).

       Although I do not necessarily object when the Court grants an out-of-time petition

to an appellant who has diligently pursued that avenue of relief, I see no justification for

doing so to benefit an applicant who could, and should, have initiated that pursuit many

years ago. The claims Applicant now asserts he would raise are commonplace, 2 and the

court of appeals would almost certainly have addressed them on direct appeal, in its

Anders-mandated review of the record, had there been any arguable merit to them. On the

basis of the claims made in his writ application, it will almost certainly avail him nothing

to pursue discretionary review, and it will only waste this Court’s scarce resources without

any jurisprudential payback.


       2
         Applicant claims that he could have raised the following issues on direct appeal: (1) denial
of his statutory and common law right of allocution; (2) failure of the trial court to
inquire/admonish him of citizenship status before accepting his guilty plea; (3) involuntary jury
trial waiver; and (4) insufficient evidence to support his guilty plea.
                                                    SADLER — 4

    I therefore respectfully dissent.



FILED:                           February 2, 2022
PUBLISH